     Case 2:20-cv-01104-WBS-DMC Document 18 Filed 08/20/21 Page 1 of 2

      Brian D. Whelan, Esq. (SBN 256534)
 1
      WHELAN LAW GROUP, A Professional Corporation
 2    1827 East Fir Avenue, Suite 110
      Fresno, California 93720
 3    Telephone: (559) 437-1079
      Facsimile: (559) 437-1720
 4    E-mail: brian@whelanlawgroup.com
 5
      Attorneys for: Plaintiff JOEI HARRISON
 6

 7    Mark A. Vegh, State Bar No. 173414
      WELLS, SMALL, FLEHARTY & WEIL
 8    A Law Corporation
      292 Hemsted Drive, Suite 200
 9    P.O. Box 991828
      Redding, CA 96099-1828
10
      (530) 223-1800
11    Fax: (530) 223-1809
      E-mail: mvegh@wsfwlaw.com
12

13    Attorneys for: Defendants Planasa, LLC and Planasa US Holdings, LLC

14

15                                 UNITED STATES DISTRICT COURT

16                                 EASTERN DISTRICT OF CALIFORNIA

17

18    JOEI HARRISON                                   Case No. 2:20-CV-01104-WBS-DMC
19                 Plaintiff(S),                      STIPULATION AND ORDER
                                                      DISMISSING ENTIRE ACTION
20    v.
21    PLANASA, LLC; PLANASA US
      HOLDINGS, LLC; and DOES 1 through 20,
22    inclusive,
                 Defendants.
23

24
      ////
25
      ////
26
27    ////

28


                                                  1
                         STIPULATION AND ORDER DISMISSING ENTIRE ACTION
     Case 2:20-cv-01104-WBS-DMC Document 18 Filed 08/20/21 Page 2 of 2

 1                  The parties hereto stipulate to and request that this Court dismiss with prejudice this
 2    pending action in its entirety. The parties hereto have reached a settlement of this matter in its
 3    entirety.
 4
      Dated: August 18, 2021                       WHELAN LAW GROUP,
 5                                                 A Professional Corporation
 6
                                                        /s/ Brian D. Whelan________________
 7                                                 By Brian D. Whelan,
                                                   Attorneys for Plaintiff JOEI HARRISON
 8

 9

10    Dated: August 18, 2021                       WELLS, SMALL, FLEHARTY & WEIL

11
                                                        /s/ Mark Alan Vegh ________________
12                                                 By Mark Alan Vegh,
                                                   Attorneys for Defendants PLANASA, LLC and
13
                                                   PLANASA US HOLDINGS, LLC
14

15                                                  ORDER
16

17                  Pursuant to the stipulation of the parties,

18                  IT IS HEREBY ORDERED that this action is dismissed with prejudice in its

19    entirety.

20
      Dated: August 19, 2021
21

22

23

24

25

26
27

28


                                                      2
                          STIPULATION AND ORDER DISMISSING ENTIRE ACTION
